Citation Nr: 1424636	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-00 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable rating for erectile dysfunction.

2.  Entitlement to service connection for a back disability, including secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his December 2010 substantive appeal (on VA Form 9), the Veteran indicated he wanted a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  However, after receiving notification of the date of his scheduled hearing, he returned the response form indicating he was withdrawing his appeal entirely.  He also therefore withdrew his request for a hearing concerning these claims.  See 38 C.F.R. §§ 20.700(e), 20.704(e) (2013).  The Board therefore is summarily dismissing his appeal.  38 C.F.R. § 20.704.


FINDING OF FACT

In February and March 2014 statements, so which were received prior to promulgation of a decision by the Board, the Veteran withdrew his appeal of these claims.


CONCLUSION OF LAW

The criteria are met for withdrawal of the substantive appeal concerning these claims.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

In a written statement in February 2014, the Veteran responded to his videoconference hearing notification by indicating he was withdrawing his appeal.  His representative reiterated this in a March 2014 statement.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  The Veteran's and his representative's statements are in writing, include the Veteran's name and claim number, and clearly express his intent to withdraw his appeal of these claims.  And since the Board had not yet issued a decision concerning these claims, the criteria are met for withdrawal of the appeal of these claims.  See id.

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning these claims is unwarranted, and the appeal of these claims is dismissed.  Id.


ORDER

The claim for a compensable rating for the erectile dysfunction is dismissed.

The claim for service connection for a back disability, including as secondary to a service-connected disability, also is dismissed.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


